Per curiam.
We think the evidence was properly rejected.— The sheriff, being a trespasser from the beginning, could gain no right from his wrong — not even a right to pay the plaintiffs debt, without request. A sheriff who has legally levied an execution on property bound by a lien, has a right to discharge it, in order to get possession; for his writ gives him every implied power which may be necessary to the execution of it. But, as it gives him no authority to seize the property of a stranger, it gives him no power to disburthen it, express or implied. In this case it was not the duty of the sheriff to meddle with the plaintiff’s property, and it stands as if the levy, which was utterly void, made no part of it. We have, then, the naked case of voluntary payment of a debt out "of the proceeds of a debtor’s property wrongfully converted; but not at the debtor’s special instance and request. Every one has a right to adjust his own liabilities ; and no one has a right to make another his debtor, by intrusion into his affairs.
Judgment affirmed.